Citation Nr: 1514826	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-06 290	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for mixed headache syndrome, migraine predominant.

2.  Entitlement to an initial rating higher than 10 percent for lumbar degenerative disc disease.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1987 until he retired in August 2008.

He appealed to the Board of Veterans' Appeals (Board/BVA) from October 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The October 2008 rating decision granted service connection for mixed headache syndrome and assigned an initial noncompensable (0 percent) rating effective September 1, 2008 - so the day following his retirement from service.  The November 2008 rating decision granted service connection additionally for lumbar degenerative disc disease and assigned an initial 10 percent rating, also effective as of September 1, 2008.  He appealed for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others).

In a rating decision since issued in January 2011, the Veteran was granted a higher 30 percent rating for his headaches, also retroactively effective as of September 1, 2008.  He since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

In February 2015, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of that hearing has been associated with his claims file, which is entirely paperless, so nonetheless is of record.


During his February 2015 hearing testimony, the Veteran additionally maintained that he was unemployable because of his service-connected disabilities.  In several precedent decisions, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that a claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran raised this derivative TDIU claim in conjunction with his increased-rating claims, the Board is additionally assuming jurisdiction over this derivative TDIU claim.

The Veteran's hearing additionally included testimony regarding worsened symptoms of his service-connected right spermatocele.  While he did file a timely notice of disagreement (NOD) with the initial rating assigned for this disability, he did not include it in his substantive appeal (VA Form 9 or equivalent statement), therefore he did not complete the steps necessary to "perfect" his appeal of this other claim to the Board.  See 38 C.F.R. § 20.200 (2014).  Therefore, the Board does not have appellate jurisdiction to consider this claim, as jurisdiction remains with the RO as the Agency of Original Jurisdiction (AOJ).  So the Board instead is referring this claim to the AOJ for all appropriate development and consideration.

Conversely, as for the claims that are currently before the Board, they require further development before being decided on appeal, so they are being REMANDED to the AOJ rather than merely referred.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


In his substantive appeal to the Board, the Veteran reported having to miss substantial amounts of time from work due to his service-connected mixed headache disorder.  He further noted he was scheduled for a VA compensation examination in June 2010 to reassess the severity of his service-connected back disability; however, at the time he was recovering from back surgery.  He reported being told he would be scheduled for a new examination after his convalescence, but he also indicated he had not yet been afforded that examination.

During his February 2015 hearing before the Board, the Veteran testified he gets seven to ten headaches each month, which he treats with a variety of prescription medications.  He further reported experiencing incapacitating episodes and missing a substantial amount of work prior to his military retirement due to the headaches.  His last VA compensation examination was in May 2010; however, he requested a new examination to reassess the severity of his headaches.  With regards to his back disability, he reported he had back surgery in February 2010, which required seven months of convalescence and five months of physical therapy.  And although he since had been granted a temporary total (temporary 100 percent) rating under the provisions of 38 C.F.R. § 4.30, owing to his need to convalesce following that surgery, he maintained the RO had terminated ("cut off") that temporary total rating prematurely ("too early").  And although he admittedly started, but did not perfect, an appeal of this additional issue, he maintained that, even since that surgery, he only has approximately twenty-five percent of typical range of motion, as well as chronic pain, limited mobility, and limitations in how much he can lift.  He further testified that he has had incapacitating episodes with a total duration of six weeks or more in the past twelve months; however, he conceded the bedrest was self-imposed as opposed to being actually prescribed by a doctor, so not in actuality an incapacitating episode according to the definition provided in Note (1) of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Still, he asserted his back disability has worsened significantly since he was last examined for compensation purposes in November 2008.  And while he has submitted numerous private treatment records, these records do not contain range-of-motion measurements in degrees, therefore they are inadequate to evaluate the current severity of his back disability.

Therefore, the Veteran and his representative are maintaining these disabilities have worsened since the Veteran's last VA compensation examinations.  So in this circumstance new VA examinations are needed reassessing the severity of these service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As the claim of entitlement to a TDIU was raised during the hearing, and is "inextricably intertwined" with these increased-rating claims, these VA compensation examinations being scheduled must also address the functional impairment caused solely by these service-connected disabilities.

Current treatment records should be obtained, as well.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from Select Physical Therapy, dated since November 2010; from Southern Orthopaedics & Sports Medicine, P.A., dated since September 2010; and from Dr. Jeffrey Buchalter, dated since March 2009.  All other treatment records the Veteran identifies should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination reassessing the severity of this service-connected disability - mixed headache syndrome, migraine predominant.  All necessary diagnostic testing and evaluation should be performed.

The examiner is asked to discuss whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks over the past several months.  This includes indicating whether the headaches have resulted in very frequent completely prostrating and prolonged attacks causing what amounts to severe economic inadaptability.

As well, the examiner should discuss the functional impairment associated with the Veteran's headaches, including the effects of this disability on occupational and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Also schedule another VA compensation examination reassessing the severity of the Veteran's service-connected lumbar degenerative disc disease.  All necessary diagnostic testing and evaluation should be performed.

The examiner is asked to provide the following information:

(a) The range of motion of the lumbar spine and where pain begins;

(b) The range of motion on repetitive testing, including where pain begins;

(c) Whether there is any additional limitation of motion or limitation of function or functional loss otherwise, including due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.;

(d) Whether there is objective evidence of painful motion;

(e) Whether there are neurological manifestations of the service-connected low back disability; if there are, specify them and describe their severity;

(f) Whether there have been any incapacitating episodes in the past 12 months-meaning bed rest prescribed by a physician and treatment by a physician;

(i) The functional impairment associated with the lumbar degenerative disc disease, including the effects of this disability on occupational and daily activities.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

4.  Then readjudicate these claims (including entitlement to a TDIU) in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

